Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 22, 2016

The Court of Appeals hereby passes the following order:

A16I0250. SHEILA M. BECKHAM, AS ADMINISTRATOR OF THE ESTATE
     OF MILDRED Y. CLARK, DECEASED v. BRYAN COUNTY HEALTH
     AND REHABILITATION CENTER.

      Sheila Beckham, as administrator of the estate of Mildred Y. Clark, filed an
action for damages against Bryan County Health and Rehabilitation Center. The
defendant filed a motion for partial summary judgment, which the trial court granted.
Beckham appeals the trial court’s order.
     Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or as
to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt. Airy,
282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App. 826,
827-28 (386 SE2d 884) (1989). We will grant a timely application for interlocutory
appeal if the order complained of is subject to direct appeal and the applicant has not
otherwise filed a timely notice of appeal. See Spivey v. Hembree, 268 Ga. App. 485,
486 n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory application is hereby
GRANTED. The applicant shall have ten days from the date of this order to file a
notice of appeal in the trial court. If the applicant has already filed a notice of appeal
from the order at issue here, it need not file a second notice. The clerk of the trial
court is directed to include a copy of this order in the record transmitted to the Court
of Appeals.
Court of Appeals of the State of Georgia
                                     07/22/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.